Exhibit 10.26

 

PROCESS DEVELOPMENT AGREEMENT

ACCORDION PILL™ CARBIDOPA LEVODOPA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

 

Article I         Definitions 5 General 5 1.01 “ACCORDION PILL” 5 1.02
“ACCORDION PILL PRODUCTION LINE” 5 1.03 “ACTIVE PHARMACEUTICAL INGREDIENT/ API”
5 1.04 “Affiliate” 6 1.05 “Agreement” 6 1.06 “BUSINESS DAY” 6 1.07 “Clinical
Samples” 6 1.08 “CMC Part” 6 1.09 “Commercially Reasonable Efforts” 6 1.10
“COMPONENTS” 7 1.11 “Control” 7 1.12 “Defective Product” 7 1.13 “Development
Activities” 7 1.14 “Development Plan” 7 1.18 “Manufacturing Agreement” 8 1.19
“Product” 8 1.20 “Project” 8 1.21 “Specifications” 9 Article
II        Cooperation; Scope of Work 9 Article III       EQuipment 10 Article
IV      Contribution of LTS 13 4.01 LTS Contribution 13 4.02 Changes to the
Development Plan and additional LTS activities 13 4.03 Estimated timelines and
costs 13 4.04 LTS’ Support of Registration 14 4.05 Audit at LTS 15 4.06 QUALITY
AGREEMENT 15 Article V        Contributions of INTEC 15 5.01 API Supply 15 5.02
DATA TRANSFER 16 5.03 Evaluating Results 16 5.04 Clinical Trials 17 5.05
Registration of Products 17 Article VI      TECHNICAL WORKING GROUP 17 Article
VII     Compensation 17 7.01 INTEC Funding of Development Activities 17 7.02
Payment Terms 18 7.03 Payment terms 19 7.04 Expenses 19 Article
VIII    Confidentiality 19 Article X        Future Rights 21 Article
XI      Liability and Indemnification 21 11.01 Supply of Samples 21 11.02
Replacement 21 11.03 Product Liability 22 11.04 Volunteer Insurance 22 11.05
Acknowledgement 23 11.06 No Indirect, Punitive or Exemplary Damages 23 11.07 No
warranty 23

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

2

 

 

Article XII     Term and Termination 23 Article XIII    Miscellaneous Provisions
26 13.01 No Waiver 26 13.02 ASSIGNMENT 26 13.03 Involvement of Third Parties by
LTS 26 13.04 Involvement of Third Parties by INTEC 27 13.05 No Agency 27 13.06
Force Majeure 27 13.07 Choice of Law and Jurisdiction 28 13.08 No Jury Trial 28
13.09 Notices 28 13.10 Official Language 29 13.11 Severability 29 13.12
Amendment 29 13.13 Entire Agreement 29       ANNEX 1            Development Plan
32 ANNEX 2            LTS Equipment and Payment Schedule 33 ANNEX
3            Confidentiality Agreement May 13, 2016 as amended 34 ANNEX
4            Certificate of LTS Product Liability Insurance 35 ANNEX
5            API Specifications 36

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

3

 

 

PROCESS DEVELOPMENT AGREEMENT

 

THIS AGREEMENT, made and effective as of this 17thday of December, 2018
(“Effective Date”) by and between LTS LOHMANN Therapie-Systeme AG, company
organized and existing under the laws of Germany, having its executive offices
and principal place of business at Lohmannstraße 2, 56626 Andernach, Germany
(hereinafter called “LTS”) and INTEC PHARMA Ltd., a corporation organized and
existing under the laws of the State of Israel, having its executive offices and
principal place of business at 12 Hartom Street, P.O. Box 45219, Jerusalem,
Israel (hereinafter called “INTEC” and as further defined, below).

 

Individually referred to as a “Party” and jointly referred to as the “Parties”.

 

WITNESSETH

 

WHEREAS INTEC has developed or owns rights to a certain delivery technology
called “Accordion Pill” which is based on patents under an exclusive license to
INTEC and additional proprietary intellectual property and confidential know-how
of INTEC;

 

WHEREAS LTS has expertise in the formulation and manufacturing process of
transdermal therapeutic systems and oral thin films and the commercial
manufacture of such formulations which is based on patents and additional
proprietary intellectual property and confidential know-how of LTS;

 

WHEREAS, LTS and INTEC entered into a Term Sheet dated March 11, 2018 regarding
scaling up of the manufacturing process for the Product using the Accordion Pill
technology containing the ingredients Carbidopa/Levodopa (the “Term Sheet”);

 

WHEREAS, INTEC intends to distribute the Product by itself or through its
licensees, successors or assigns as hereinafter defined;

 

WHEREAS, INTEC wishes LTS to perform the scale-up, process development and
establishes the commercial manufacturing of the Product;

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
conditions set forth herein, the Parties agree as follows:

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

4

 

 

Article I Definitions

 

General

 

When used in this Agreement, each of the following terms shall have the meaning
set forth in this Article I.

 

Wherever used in this Agreement

 

(a)words of any gender include each other gender;

 

(b)words using the singular or plural number also include the plural or singular
number, respectively;

 

(c)the terms “hereof”, “herein”, “hereunder”, “hereby” and derivative or similar
words refer to this entire Agreement;

 

(d)the terms “Article” or “Section” refer to the specified Article or Section of
this Agreement;

 

(e)The titles of the Articles and Sections of this Agreement are for general
information and reference only, and this Agreement shall not be construed by
reference to the titles.

 

1.01“ACCORDION PILL”

 

The term “Accordion Pill” shall mean a gastro-retentive oral drug delivery
dosage form, comprising a multi-layered drug delivery system composed of a
drug-containing polymeric matrix, the system is folded with multiple undulating
pleats, and the folded system is within a capsule.

 

1.02“ACCORDION PILL PRODUCTION LINE”

 

The term “Accordion Pill Production Line” shall mean [***]

 

1.03“ACTIVE PHARMACEUTICAL INGREDIENT/ API”

 

“Active Pharmaceutical Ingredient” or “API” shall mean Carbidopa and Levodopa
with specifications as set forth Annex 5 (“API Specifications”).

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

5

 

 

1.04“Affiliate”

 

“Affiliate” shall mean any entity which controls, is controlled by, or is under
common control with a Party. For purposes of this definition, a Party shall be
deemed to control another entity if it owns or controls, directly or indirectly,
at least fifty percent (50%) of the voting equity of such other entity (or other
comparable ownership interest or voting power in an entity other than a
corporation) or if it has management control of the other entity.

 

1.05“Agreement”

 

“Agreement” shall mean this Process Development Agreement and the annexes
thereto.

 

1.06“BUSINESS DAY”

 

“Business Day” shall mean any day (other than Saturdays, Sundays and Public
Holidays) on which LTS is opened for business in Andernach, Germany.

 

1.07“Clinical Samples”

 

“Clinical Samples” shall mean samples and placebos of the Product supplied to
INTEC for purposes of evaluation by INTEC in a clinical study.

 

1.08“CMC Part”

 

“CMC Part” shall mean the Chemistry, Manufacturing and Controls part of
regulatory submissions for the product (drug master file or equivalent in other
territories).

 

1.09“Commercially Reasonable Efforts”

 

“Commercially Reasonable Efforts” shall mean [***].

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

6

 

 

1.10“COMPONENTS”

 

“Components” shall mean, collectively, all raw materials, excipients and
materials required to manufacture and package for performing the Development
Activities other than API.

 

1.11“Control”

 

“Control” (including any variations such as “Controlled” and “Controlling”), in
the context of intellectual property or other rights, shall mean rights
sufficient to enable a person to grant another person ownership, access, a
license or sublicense (as applicable) to such intellectual property or other
rights, subject to any applicable terms and conditions, without

 

(a)requiring the consent of third party or

 

(b)violating the terms of an agreement with a third party.

 

1.12“Defective Product”

 

“Defective Product” shall mean Product and/or Clinical Samples that do not
comply with the Specifications or, in the case of Clinical Samples, not
manufactured according to cGMP.

 

1.13“Development Activities”

 

“Development Activities” shall mean the activities as set forth in the
Development Plan or additional activities that the Parties may agree upon in
connection with the development of the manufacturing process for the Product
(including, but not limited to, qualification and validation of the
manufacturing process).

 

1.14“Development Plan”

 

“Development Plan” shall mean the plan, which is attached hereto as Annex 1
setting forth the activities to be performed hereunder and the prospective
timelines for such activities starting with the execution of the Agreement.

 

1.14“INTEC”

 

“INTEC” shall mean INTEC PHARMA, Ltd. and its Affiliates, successors and
assigns.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

7

 

 

1.15“INTEC TECHNOLOGY”

 

“Intec Technology” shall mean the delivery technology called “Accordion Pill”
which is based on patents under an exclusive license to INTEC and additional
proprietary Intellectual Property and confidential know-how of INTEC.

 

1.16“INTELLECTUAL PROPERTY”

 

“Intellectual Property” shall mean any and all rights in and/or to (a) patents;
(b) inventions, discoveries, utility models and improvements (whether or not
capable of protection by patent or registration); (c) copyright and related
rights; (d) design rights; (e) trademarks and service marks; (f) business or
trade names, domain names; (g) database rights; (h) confidential information,
know-how, trade secrets; and (i) other intellectual property rights; in each
case whether registered or unregistered and including all applications (or
rights to apply) for, and renewals or extensions of, such rights and all similar
or equivalent rights or forms of protection which subsist or will subsist now or
in the future in any part of the world.

 

1.17“LTS TECHNOLOGY”

 

“LTS Technology” shall mean LTS’ expertise in the formulation and manufacturing
process of transdermal therapeutic systems and oral thin films and the
commercial manufacture of such formulations which is based on patents and
additional proprietary Intellectual Property and confidential know-how of LTS.

 

1.18“Manufacturing Agreement”

 

“Manufacturing Agreement” shall mean the manufacturing and supply agreement to
be negotiated between the Parties for the manufacture and supply of the Product
as set forth in Article 2.02 of this Agreement.

 

1.19“Product”

 

The term “Product” shall mean an Accordion Pill containing the API according to
the Product properties set forth in the Specifications.

 

1.20“Project”

 

“Project” shall mean cooperation of the Parties under this Agreement with the
objective to perform the Development Activities.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

8

 

 

1.21“Specifications”

 

“Specifications” shall mean the written specifications to be developed by the
Parties for the raw materials of Product and for the manufacturing and quality
control of the Product and/or Clinical Samples, including any and all additions
and amendments to the same made in writing by the Parties during the course of
the Project.

 

Article II Cooperation; Scope of Work

 

2.01The Parties shall duly and exclusively cooperate during the course of the
Project.

 

2.02In case that the respective first regulatory market authorisation grants the
market authorisation for the Product, the Parties agree that LTS shall
exclusively manufacture the Product for INTEC and/or its licensees, successors
or assigns for as long as the Parties’ relationship has not been terminated in
accordance with the terms hereof or of the Manufacturing Agreement to be
negotiated and entered into by the Parties (subject to the execution of the
Manufacturing Agreement, and the standard termination provisions included
therein) and INTEC and/or its licensees shall collaborate exclusively in the
scaling-up of Product with LTS and LTS shall supply all of INTEC’s and/or its
licensees requirements of Product.

 

2.03LTS shall be responsible for the Development Activities. INTEC shall be
responsible for all clinical trials and any other activities required for the
registration and commercialization of the Product which are not part of the
Development Activities.

 

2.04All Development Activities are subject to the Parties providing the
necessary manufacturing equipment as set forth in Article III, including but not
limited to the Accordion Pill Production Line and LTS Equipment as set forth in
Annex 2 attached hereto which may be amicably amended by the Parties from time
to time based on the Project progress.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

9

 

 

Article III EQuipment

 

3.01The Accordion Pill Production Line shall be owned by INTEC and placed in
LTS’ facility during the entire term of the Agreement. In addition, LTS shall
not [***] which is considered as Confidential Information (as defined in the CDA
set forth in Annex 3), [***]. To the extent required, INTEC and LTS shall
execute all necessary agreements and documents to in order to reflect INTEC’s
ownership rights hereunder.

 

3.02The Accordion Pill Production Line shall be operated and maintained by LTS
as follows:

 

(a)INTEC shall be responsible for and carry out the acceptance procedure with
the supplier of the Accordion Pill Production Line upon the completion of its
installation at LTS’ facility with assistance, as required, and prior
consultation with LTS personnel. INTEC shall handle any warranty claims against
the supplier of the Accordion Pill Production Line and shall be responsible for
providing a working Accordion Pill Production Line to use for the Development
Activities.

 

(b)[***] during the term of the Agreement and shall be responsible for the
proper operation and maintenance of the Accordion Pill Production Line in
compliance with the manufacturer’s and INTEC’s specifications for the Accordion
Pill Production Line.

 

(c)For any maintenance and/or repair works - including, but not limited to, wear
parts - on the Accordion Pill Production Line LTS believes to be necessary LTS
shall be required to execute such work on behalf of INTEC including, but not
limited to, the mandating of external service providers. Any costs incurred to
such works shall be borne by LTS up to an [***]. Any additional costs for such
works carried out by LTS or any third party on behalf of INTEC [***] shall be
borne by INTEC subject to INTEC’s prior approval which shall not be unreasonably
withheld.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

10

 

 

(d)LTS shall be entitled to make minor adjustments on the Accordion Pill
Production Line at its own discretion that lead to an enhancement of performance
and/or quality. LTS shall inform INTEC about any planned material improvement as
soon as feasible and shall obtain INTEC’s approval prior to implementation which
shall not be unreasonable withheld.

 

(e)In case of emergency or any accident LTS shall be entitled to initiate any
necessary actions on behalf of INTEC.

 

(f)For any of the activities LTS carries out on behalf of INTEC under this
Section 3.02 LTS shall only be liable for any damages resulting from such
initiated actions, but LTS shall in no event be liable for any lost profits as
set forth in Section 11.06.

 

3.03LTS and INTEC shall make the actual investments into the necessary
production equipment as set forth in Annex 2 (“LTS Equipment”) which may be
amicably amended by the Parties from time to time based on the Project progress
as follows:

 

(a)INTEC shall bear the total investment sum incurred by LTS for the LTS
Equipment (“Intec Share”) that is necessary according to the decision of the
technical working group for and solely related to the Project.

 

(b)LTS shall reimburse INTEC for the Intec Share by reducing the commercial
Product price by [***] % [***] per unit until the total amount of the Intec
Share is reimbursed. In the event that INTEC provides notice to LTS that INTEC
has decided not to continue with the Project or with the commercialisation of
the Product, LTS shall be entitled in its sole discretion to either (i) retain
the LTS Equipment or parts thereof by reimbursing to INTEC the actually incurred
Intec Share for the LTS Equipment or parts thereof minus LTS’ investment under
the LTS Share above the first [***] of such investment, and in any event LTS may
not take more than € 2 million (two million Euro) of deduction or (ii) transfer
the LTS Equipment or parts thereof to INTEC at INTEC’s costs by INTEC
reimbursing to LTS LTS’ investment under the LTS Share above the first [***] of
such investment, and in any event in an amount not more than € 2 million (two
million Euro) in total reimbursement by INTEC.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

11

 

 

(c)The LTS Equipment shall be owned by LTS and LTS shall be responsible for the
maintenance, repair and improvements of the LTS Equipment.

 

(d)In addition, LTS shall upgrade the space dedicated to INTEC’s Product
manufacturing and maintaining that and its Andernach facility to GMP standard
and to expand its facility in order to establish the production of the Product.
Any necessary investments related to such upgrade shall be borne by LTS up to an
amount [***] and any investment amount exceeding [***] (“LTS Share”). The amount
of the actual gap in the LTS Share as set forth above, not to exceed € 1 million
(one million Euro), shall be borne by INTEC and such contribution to the
investment shall be due upon the announcement of the results of the phase III
clinical study by INTEC or October 31, 2019 whatever occurs earlier. LTS shall
be entitled to invoice the amount to INTEC with payment due within 30 (thirty)
days of receipt of LTS’ invoice.

 

3.04The LTS Equipment shall be purchased by LTS on behalf of INTEC on INTEC’s
costs by LTS providing a purchase order to INTEC for INTEC’s approval which
shall not be unreasonably withheld.

 

3.05LTS shall invoice the costs for such purchases of equipment to INTEC in the
first week of each month according to the payment schedule set forth in Annex 2
which may be amicably amended by the Parties from time to time based on the
Project progress and according to the payment terms set forth in Section 7.02.

 

3.06LTS shall solely use the LTS Equipment to manufacture the Product for INTEC
hereunder until (a) the [***] of the launch date in the first country or (b)
INTEC fails to place binding orders in the annual amount of [***] units
commencing on the [***] anniversary of the commercial launch date, whichever
occurs earlier. Upon occurrence of Section 3.06 (a) or (b) as set forth above
LTS shall be entitled to use the LTS Equipment for any product other than
Product, provided such use does not negatively impact INTEC’s production of
Product. However, in case that Section 3.06 (b) occurs and the LTS Equipment has
not been fully reimbursed by LTS according to Section 3.03 (b) the Parties shall
discuss reasonable mechanism to allow INTEC to recoup the Intec Share.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

12

 

 

Article IV Contribution of LTS

 

4.01LTS Contribution

 

LTS shall use its Commercially Reasonable Efforts to perform the Development
Activities. LTS shall document the Development Activities. LTS shall purchase,
qualify, test, inspect and approve all Components for the Development Activities
at its costs.

 

4.02Changes to the Development Plan and additional LTS activities

 

Any changes to the Development Plan, additional LTS activities or changes to
such additional activities shall only become valid upon the prior written
agreement of the Parties.

 

4.03Estimated timelines and costs

 

LTS shall use its Commercially Reasonable Efforts to perform the Development
Activities within the timelines set forth in the Development Plan. The
assessment of employee-hours as set forth in the Development Plan is based on
LTS’ best estimates and is subject to variance. LTS shall advise
INTEC monthly on each Development Activity as listed in the Development Plan,
the aggregate hours expended for the work performed in that month together with
a forecast of hours to be expended in the following month including a forecast
for the completion of each remaining Development Activity.  In the event LTS
determines or forecasts that the employee-hours required to complete each
 element of the Development Plan will exceed the amount as set forth in the
Development Plan by more than [***], LTS shall provide a basis for the variance
and INTEC shall have 10 (ten) Business days to challenge the variance costs. No
response by INTEC to LTS’ provided variance shall be deemed as acceptance by
INTEC thereof. In the event the Parties do not resolve the variance with two (2)
months after LTS’ receipt of INTEC challenge, the Parties shall submit the
variance to the Parties’ steering committee (to be established) for resolution.
  Employee-hours charged by LTS under this Agreement shall not include time
expended by [***] of the employees working on the Project. 

 

In case of agreement of additional activities by the Parties, the foregoing
shall also apply to these additional activities accordingly.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

13

 

 

4.04LTS’ Support of Registration

 

LTS shall provide to INTEC in a timely manner the information required for
preparing the CMC Part of INTEC’s regulatory filings for the Product in the USA
and as contemplated in the Development Plan.

 

In the event INTEC wishes additional support from LTS for the registration of
the Product any such activities shall be subject to the terms and conditions of
this Agreement and a written agreement defining LTS’ compensation for such
support.

 

Any man-hours resulting from such additional support shall not be taken into
consideration for determining (according to Section 4.03) whether the
employee-hours set forth in the Development Plan would be exceeded or not.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

14

 

 

4.05Audit at LTS

 

LTS will permit an authorized representative of INTEC and/or its Affiliates upon
written reasonable advance notice to conduct a quality audit at LTS’ facility at
reasonable times under such conditions as LTS may reasonably require in order to
protect the confidentiality of its own and its other customer’s proprietary and
confidential information.

 

4.06QUALITY AGREEMENT

 

The pharmaceutical aspects of the manufacturing of Clinical Samples and the
division of responsibilities between the Parties in relation to the
manufacturing and release of the Clinical Samples, including but not limited to
the obligations of each Party with respect to the raw materials, shall be
regulated in a separate quality agreement (“Quality Agreement”) between the
Parties.

 

Article V Contributions of INTEC

 

5.01API Supply

 

INTEC shall deliver or have delivered to [***] such quantities of API at such
times as LTS reasonably requests for the Development Activities at no cost for
LTS. All API supplied hereunder shall be utilized by LTS solely for conducting
the Development Activities and any unused quantities shall be either returned to
INTEC or destroyed at INTEC’s cost and risk subject to INTEC’s sole discretion.

 

(a)INTEC’s Compliance with API Specifications

 

INTEC represents and warrants that API delivered under this Agreement conforms
to the API Specifications as set forth in Annex 5 and that it has been
manufactured according to cGMP and all other applicable statutes, laws and
regulations and is suitable and ready to be used for the Development Activities
or the manufacture of Clinical Samples. Upon the successful transfer and
validation of the methods LTS shall [***] all such API supplies intended for
GMP-use according to the API Specifications set forth in Annex 5. In case that
the API does not conform with the API Specifications INTEC shall promptly
replace and deliver the necessary quantities of API to LTS. LTS shall bear the
liability for conducting such testing of the API solely in the event of LTS’
willful misconduct and/or gross negligence. LTS shall bear the costs of
replacement of such wrongly tested API used for Development Activities. In any
case, LTS shall bear the expenses for investigating the root cause; all other
liability shall be excluded.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

15

 

 

(b)Audit at Supplier of API

 

If it is required by law, INTEC shall enable authorized representatives of LTS
and/or its Affiliates upon written reasonable advance notice to inspect at
reasonable times the manufacturing process and storage of the API supplies,
under such conditions as INTEC or any supplier of the API may reasonably require
in order to protect the confidentiality of its and its other customer’s
proprietary and confidential information.

 

(c)During the course of the execution of this Agreement, INTEC and LTS shall
cooperate on the execution of an analytical methods transfer for those
analytical methods required for the testing and release of incoming API so that
LTS may assume responsibility for API testing and release upon the
implementation of the Manufacturing Agreement.

 

5.02DATA TRANSFER

 

INTEC shall transfer to LTS all technical documents, data, know-how and other
information necessary to scale-up and establish the manufacturing process to
qualify, test manufacture and supply the Product to INTEC (including the Product
formulation, Specification, analytical methods and manufacturing instructions)
and make available to LTS INTEC’s qualified personnel for both on-site and
off-site support of the scale-up at LTS’ facility with respect to qualification
and validation and Product manufacturing. All data obtained by both parties
during the development at LTS shall be shared with both parties according to the
Development Plan.

 

5.03Evaluating Results

 

INTEC shall duly evaluate the results in order to promote the Project.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

16

 

 

5.04Clinical Trials

 

INTEC shall be responsible for planning and conducting all clinical trials of
the Product. INTEC shall be the sole owner of all clinical data and all results
of the clinical trials. INTEC agrees to share the top line results with LTS of
any relevant clinical trials relating to the Product.

 

5.05Registration of Products

 

INTEC shall (i) be responsible for preparing the applicable regulatory documents
and filings for registration and approval of Product, (ii) use only such
documents created by LTS under the Development Activities approved for such
filing purpose and (iii) inform LTS of such filing and/or approvals in due time.

 

Article VI TECHNICAL WORKING GROUP

 

6.01Both parties have established a joint technical working group with named
representatives (project leaders) to discuss adjusting the Development
Activities and Development Plan, and determine and follow-up regulatory,
analytical and process related needs (e.g. for IND, NDA purposes). In case
additional development activities not included in the Development Plan are
requested, such activities shall be agreed upon in writing by the joint
technical working group regarding related costs and time-frame

 

Article VII Compensation

 

7.01INTEC Funding of Development Activities

 

INTEC shall compensate LTS for all employee-hours, actually incurred by LTS
during its Development Activities spent in performing its tasks according to the
Development Plan. The total budget (which includes all materials and labour) is
attached hereto together with the Development Plan in Annex 1.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

17

 

 

7.02Payment Terms

 

(a)INTEC shall compensate LTS for its Development Activities, which shall
include services performed by third parties for any Development Activity, under
the Development Plan which shall not exceed the total budget referred to in the
Development Plan in Annex 1 and any additional services by LTS as mutually
agreed upon at the following rate:

 

[***]

 

LTS shall provide a monthly invoice setting forth the hours charged for LTS
labor, materials and charges for third-party services including VAT if
applicable for each Development Activity identified in the Development Plan in
Annex 1.

 

[***]

 

(b)LTS shall provide an invoice at the end of each month.

 

(c)LTS will verify and document the time devoted by LTS’ employees to the
Project, and will submit an accounting monthly to INTEC. LTS will allocate
employee-hours and production machine time consistently with its historical
allocation practice and will provide INTEC with a sufficiently detailed
explanation of such practice, upon request, so as to allow an independent
certified public accountant or chartered accountant reasonably acceptable to
INTEC to audit same.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

18

 

 

7.03Payment terms

 

(a)Maturity

 

INTEC shall pay LTS the compensation provided for in Section 0 within [***] days
upon receipt of the invoice from LTS. Payments shall be made in euro (€).

 

(b)Overdue payments

 

Overdue payments shall accrue interest at the rate of [***] on the first
Business Day that any payments becomes overdue, until made.

 

(c)No Setoff

 

INTEC shall not be entitled to exercise any right of setoff, net-out or
deduction, take any credit, or assert any other defense arising out of any
transaction unless and until INTEC has obtained a final and non-appealable
judgment against LTS in the amount asserted by INTEC.

 

7.04Expenses

 

Each Party shall bear all of the expenses of its own participation or related to
its contribution or the performance of its obligations under this Agreement
unless provided for in this Agreement. In the event of unforeseen or
extraordinary expenses LTS shall be entitled to request an equitable allocation.

 

Article VIII Confidentiality

 

8.01The confidentiality agreement concluded between the Parties effective from
May 13, 2016 (the “CDA”, attached hereto as Annex 3), shall govern the exchange
of information pursuant hereto, it being clarified that INTEC’s Technology shall
be deemed INTEC’s Confidential Information thereunder. The term of the
confidentiality agreement is hereby amended such that it will continue
throughout the term of this Agreement and the Parties’ obligations thereunder
shall survive the termination hereof until 31 December 2029, provided however
that expiration of such contractual restriction shall not derogate from INTEC’s
rights under its Patents and shall not in any manner be interpreted as a grant
of right or license to Manufacture other Accordion Pills than Product. The terms
of this Agreement shall be treated as Confidential Information as defined under
the confidentiality agreement.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

19

 

 

ARTICLE IX INTELLECTUAL PROPERTY

 

9.01INTEC shall own all Intellectual Property generated during such Project
which directly relates to the Intec Technology and/or medical use/s thereof,
including INTEC’s Intellectual Property covering the manufacturing process of
the Accordion Pill, and any improvements thereto.

 

9.02LTS shall own all Intellectual Property directly related to the LTS
Technology.

 

9.03(i) Any Intellectual Property generated during such Project which directly
relates to the preparation of thin films which are introduced into (i.e.
manufacturing process taking place outside of) the Accordion Pill Production
Line, or any similar machine being used in the Project, and (ii) any other
results and Intellectual Property generated during such Project which are not
included in 9.01 or 9.02 and relate to the manufacturing processes, including
web converting methods, which are of general applicability and may be used to
produce products other than the Accordion Pill, shall be jointly owned by both
Parties. Each Party can use this joint Intellectual Property on a royalty free
basis and without the need for the other Party’s prior consent (the “License”).

 

9.04In case of LTS, such joint Intellectual Property may be used by LTS outside
of this collaboration for any products except for Product or other Accordion
Pills as long as the Parties exclusively cooperate with regard to the
manufacturing of the Product or while LTS remains subject to the restrictions
set forth in Section 10.1 hereunder.

 

9.05For avoidance of doubt, such License does not grant the right to use either
Party’s solely owned Intellectual Property and confidential know-how, including
the Intellectual Property set forth in Sections 9.01 and 9.02 for any other
projects with third parties.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

20

 

 

Article X Future Rights

 

10.01LTS shall not have the right to manufacture the Product or any of its
components (including, for clarity, any other Accordion Pill) to any third party
without the prior written consent from INTEC until the later of: (i) [***] or
(ii) for as long as [***] continues, provided however that expiration of such
contractual restriction shall not derogate from INTEC’s rights under its
Intellectual Property and shall not in any manner be interpreted as a grant of
right or license to manufacture Products or Accordion Pills.

 

Article XI Liability and Indemnification

 

11.01Supply of Samples

 

All deliveries of samples and Clinical Samples of Product shall be made [***].

 

11.02Replacement

 

LTS will replace Defective Product at [***]. Such replacement shall be subject
to INTEC (i) providing sufficient evidence of appropriate and correct storage at
all times after Product has been delivered by LTS (ii) providing notice
specifying the nature of the defect and the Product lot number of claimed
Defective Product in the time period set forth hereunder but not later than
[***] after shipment. Should INTEC reject any Defective Product, INTEC shall
deliver to LTS written notice of rejection within [***] after receipt by INTEC
of the applicable shipment or, in case of hidden defects within [***] after
INTEC has taken notice of the defect. LTS shall have the right to examine any
claimed Defective Product before any such claim is honoured.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

21

 

 

11.03Product Liability

 

11.03.1In addition, LTS shall hold INTEC harmless [***] from any claim, cost,
expense and damage arising out of the use of Defective Product (“Claims”)
supplied by LTS to INTEC for clinical trials to the extent that:

 

(i)INTEC (and/or its designated clinical research organization) acts in
accordance with applicable laws and standards, such as GCP and the Helsinki
Declaration;

 

(ii)the aforementioned claim, expense, damage or injury is not caused by the API
supplied by INTEC to LTS for the manufacture of Product and/or Clinical Samples
according to Section 5.01.

 

A certificate of LTS’ current product liability insurance is attached hereto as
Annex 4. LTS shall employ its Commercially Reasonable Efforts to maintain an
insurance coverage similar to the coverage set forth in Annex 4.

 

11.03.2INTEC shall bear all of the risk, cost and expenses related to the use of
Product (incl. Clinical Samples) and shall be fully liable and shall indemnify
and hold harmless LTS from any damage, claims, costs and expenses (including
reasonable attorney’s fees) arising out of claims resulting from damage or
injury to itself and its employees and any third party, for which LTS is not
liable according to this Section 0.

 

11.03.3The restrictions on LTS’ liability shall not apply in the event of LTS’
willful misconduct.

 

11.04Volunteer Insurance

 

INTEC shall maintain adequate clinical trial insurance coverage of at least an
amount as required by applicable laws and as reasonable and customary in the
pharmaceutical industry considering the nature and extent of the clinical trials
in question for any clinical trial conducted by INTEC with the Product.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

22

 

 

11.05Acknowledgement

 

INTEC acknowledges that the development of the manufacturing process by LTS is
dependent on the quality of INTEC’s design of Product.

 

11.06No Indirect, Punitive or Exemplary Damages

 

Neither Party shall be liable for indirect, special or consequential damages,
lost profits and/or punitive damages, provided however, that this shall not
limit the indemnification obligations for third party claims as set forth in
Article XI. This exclusion of liability does not apply if such agreement would
be invalidated by stringent law as it may be the case of intentional misconduct
or willful default.

 

11.07No warranty

 

Each of the Parties acknowledges that the work to be performed hereunder is
developmental and that nothing in this Agreement may or shall be construed as a
guarantee, representation or warranty, express or implied that the DEVELOPMENT
ACTIVITIES will be successfully PERFORMED,ACHIEVED within a certain period of
time, fit for a particular use, ARE feasible of being manufactured, free from
any third party’s intellectual property rights, protected by patents of the
Parties or marketable, nor that Inventions are patentable.

 

Article XII Term and Termination

 

12.01Term

 

This Agreement shall remain in effect until terminated in accordance with this
Article XII or upon termination of the Manufacturing Agreement.

 

12.02Either Party hereto shall have the right in its discretion to terminate
this Agreement at once by written notice to the other Party in the event that
the other Party by voluntary or involuntary action goes into liquidation or
receivership; or dissolves or files a petition for bankruptcy or reorganization
or for suspension of payments or is adjudicated a bankrupt, becomes insolvent or
assigns or makes any composition of its assets for the benefit of creditors; or

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

23

 

 

12.03If either Party shall be in default of any of its material obligations
under this Agreement, the non-defaulting Party shall give the defaulting Party
written notice of such default, upon which the defaulting Party shall have
ninety (90) days to cure such default and/or establish that no default has
occurred and/or in the event such default is incapable of cure by employing
Commercially Reasonable Efforts within such ninety (90) days period to commence
appropriate action to cure such default by employing Commercially Reasonable
Efforts. In the event that a default remains uncured and/or the defaulting Party
has not established that a default has not occurred and/or in case the default
was incapable of cure within such ninety (90) days by using Commercially
Reasonable Efforts the defaulting Party did not commence appropriate action to
cure such default by employing Commercially Reasonable Efforts after ninety (90)
days have elapsed, the non-defaulting Party may declare this Agreement
terminated by written notice to the defaulting Party.

 

12.04INTEC shall have the right to terminate this Agreement by three (3) months
written notice in case of a change of control of LTS subject to the following
provisions:

 

(i)INTEC shall without undue delay and in no event later than twenty (20)
Business Days after having been informed by LTS of an existing or upcoming event
of change of control with respect to LTS notify LTS of its intention to
terminate the Agreement.

 

(aa)If prior to or during a period of twenty (20) Business Days following
receipt by LTS of INTEC’s notification pursuant to sub clause (i) or any other
term agreed by the Parties in writing (“Grace Period”), LTS delivers to INTEC a
written undertaking of the new shareholder stating that even after the change of
control LTS commits itself to fulfill its obligations under the Agreement then
INTEC shall not exercise the termination right under this Section 12.05.

 

(bb)If the event that LTS does not deliver to INTEC the shareholder undertaking
within the Grace Period then INTEC shall be free to exercise the termination
right under this Section 12.05. The termination right must be exercised within
twenty (20) Business Days after the lapse of the Grace Period.

 



(ii)Unless otherwise agreed between the Parties in writing, any failure by INTEC
to comply with any notification requirement within the notice period set forth
in this Section 12.05 shall operate as a waiver by INTEC of its termination
right hereunder.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

24

 

 

12.05INTEC shall have the right to terminate this Agreement or to revoke INTEC’s
obligation to engage LTS on an exclusive basis, by [***] written notice in case
INTEC consummates a change of control or if INTEC sells or licenses the Product
to a third party in the framework of a Commercial License (as defined below) and
such third party (licensee or acquirer) decides to not have the Product
manufactured by LTS (or not to have it manufactured exclusively by LTS),
provided that the effective date of termination or the end of exclusive basis in
such event may not be prior to [***] from the Product’s commercial launch.

 

“Commercial License” means a license permitting licensee to market and sell the
Product in consideration for defined license fees and compensation (i.e.
excluding licenses granted in connection with feasibility, evaluation,
collaboration, contracting or similar agreements). For clarity, if the relevant
agreement between the parties includes a preliminary option, e.g. feasibility or
similar phase, the Commercial License will be deemed executed for the purpose
hereof only upon the entering into effect of the Commercial License within such
agreement, i.e. the permission to market and sell as defined above. INTEC shall
notify LTS in writing within twenty (20) Business days about the execution of or
the entering into effect of the change of control or the Commercial License
whatever the case may be.

 

The termination right (as opposed to the right to revoke the exclusivity) must
be exercised within six (6) months following the consummation of a charge of
control or the execution of or the entering into effect of the Commercial
License (whatever the case may be).

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

25

 

 

12.06Surviving Rights

 

Neither cancellation nor termination of this Agreement nor the execution of a
Manufacturing Agreement shall relieve the Parties of their obligations as to
Confidentiality (Article VIII), Intellectual Property (Art. IX) and Liability
and Indemnification (Art. XI).

 

Article XIII Miscellaneous Provisions

 

13.01No Waiver

 

No failure or delay by either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise or any other right,
power or privilege.

 

13.02ASSIGNMENT

 

This Agreement shall not be assignable by either Party hereto, in whole or in
part, in fact or by operation of law, without the prior written consent of the
other Party, provided that each Party may assign its rights to an acquirer
acquiring all or substantially all of its assets or all of the Product assets,
provided that such acquirer shall agree in writing to be bound to the other
Party by all of the terms of this Agreement.

 

13.03Involvement of Third Parties by LTS

 

13.03.1LTS may have certain of its tasks or duties performed by one of its
Affiliates, or, after written authorization of INTEC by a third party under
obligation of confidentiality, if same is necessary for the timely performance
of the Development Activities, however, LTS shall remain solely responsible for
the performance of the Development Activities in accordance with the terms
hereof. LTS warrants that any tasks performed by an Affiliate shall fully comply
with any applicable regulation relating to the manufacture of the Product and
that such performance by the Affiliate shall in no way delay or interfere with
any applicable regulatory filing or approval required for the Product unless
otherwise agreed upon between the Parties. If LTS chooses to have certain of its
tasks or duties performed by one of its Affiliates or a third party according to
the foregoing or if the Parties determine that the Product shall be manufactured
in the facilities of LTS’ Affiliates, then all licenses and rights in favor of
LTS hereunder shall be deemed to be granted to such LTS’ Affiliate or such third
party for the period during which it is performing LTS’ tasks or duties or is
manufacturing the Product.

 



13.03.2With the written authorization of INTEC, which shall not be unreasonable
withheld, LTS may assign all of its rights, obligations and interests to a third
party under obligations of confidentiality.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

26

 

 

13.04Involvement of Third Parties by INTEC

 

INTEC may have certain of its tasks or duties performed by a third party

 

(a)upon prior written authorization of LTS which shall not be unreasonably
withheld, and

 

(b)under an obligation of confidentiality no less stringent than provided for in
this Agreement or in case such third party carries out its services on LTS’
premises under the obligation to execute a confidentiality agreement directly
with LTS.

 

13.05No Agency

 

Nothing in this Agreement shall be construed as an authorization for a Party to
act as an agent for another.

 

13.06Force Majeure

 

Neither Party shall be held responsible or shall be considered in default or
liable to the other Party for, nor shall this Agreement be terminated as a
result of any delay or failure to perform any of its obligations hereunder, if
such delay or failure results from circumstances beyond the control of such
Party, including requisition by any authority, the effect of any statute,
ordinance or governmental order or regulation, war, rebellion, terrorist action,
insurrection, civil commotion, riot, strike, lockout, labor disturbance,
epidemic, disease, act of God, civil commotion, explosion, fire, earthquake,
storm, accident, failure of public utilities, common carriers or suppliers or
the like, or any other circumstances, whether or not similar to the above causes
and whether or not foreseeable. The Parties shall use Commercially Reasonable
Efforts to remove any such cause and shall resume performance under this
Agreement as soon as feasible whenever such cause is removed; provided, however,
that the foregoing shall not be construed to require either Party to settle any
dispute with any third party, to commence, continue or settle any litigation, or
to incur any unusual or extraordinary expense.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

27

 

 

13.07Choice of Law and Jurisdiction

 

This Agreement shall be exclusively governed by the laws of Switzerland. The
Parties shall make all reasonable efforts to amicably resolve any disputes which
may arise out of or relating to the application of this Agreement. In the event
that the Parties fail to so resolve any dispute, then the dispute shall be
finally settled by binding arbitration before a panel of three arbitrators und
the rules of Conciliation and Arbitration of the International Chamber of
Commerce (ICC). Any arbitration pursuant to this Agreement shall be conducted in
the English language and shall be held Zurich, Switzerland. The decisions of the
arbitrators shall be rendered to the Parties in writing, and shall be final and
binding. The costs and expenses of the arbitrators shall be borne equally by the
parties, but each Party shall bear its own expenses incurred in the proceedings.
The arbitrators shall have no authority to award punitive damages.

 

13.08No Jury Trial

 

THE UNDERSIGNED PARTIES ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED AND AFTER CONSULTING WITH COUNSEL,
EITHER PARTY MAY KNOWINGLY AND VOLUNTARILY WAIVE ANY RIGHT TO TRIAL BY JURY IN
THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY
WAY RELATED TO, THIS AGREEMENT AND ANY AGREEMENT CONNECTED THERETO.

 

13.09Notices

 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given for all purposes if
mailed by first class certified or registered mail, or commercial delivery
service, postage prepaid. Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described above.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

28

 

 

13.10Official Language

 

English shall be the language employed in all amendments to this Agreement,
further agreements relating to the subject matter and all correspondence and
other communication and documentation by the technical working group.

 

13.11Severability

 

The provisions of this Agreement shall be deemed severable. Therefore, if any
part of this Agreement is rendered void, invalid or unenforceable, such
rendering shall not affect the validity or enforceability of the remainder of
this Agreement and shall be replaced by provisions that are economically
similar; provided that if the part or parts which are void, invalid or
unenforceable as aforesaid shall substantially impair the value of the whole
Agreement to either Party, that Party may cancel and terminate this Agreement by
giving written notice to the other Party.

 

13.12Amendment

 

This Agreement may not be amended, supplemented or otherwise modified except by
an instrument in writing signed by both Parties.

 

13.13Entire Agreement

 

This Agreement, including the Appendices attached hereto, constitutes and
contains the complete, final and exclusive undertaking and agreement of LTS and
INTEC hereto, and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements whether oral or written, between
the Parties regarding the subject matter hereof.

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

29

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement.

 

LTS LOHMANN Therapie-Systeme AG   INTEC PHARMA Ltd.       /s/ Klaudia
Haczkiewicz                 /s/ Tim Ohnemueller   /s/ Walt A. Linscott
(Signature)   (Signature)       Head of Business Development      General
Counsel   Walt A. Linscott, Chief Business Officer  (Name, Title)   (Name,
Title)       Andernach, December 21, 2018   Jerusalem, December 21, 2019 (Place,
Date)   (Place, Date)

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

30

 

 

List of Annexes

 

ANNEX 1Development Plan

 

ANNEX 2LTS Equipment and Payment Schedule

 

ANNEX 3Confidentiality Agreement May 13, 2016 as amended

 

ANNEX 4Certificate of LTS Product Liability Insurance

 

ANNEX 5API Specifications

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

31

 

 

Annex 1

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

32

 

 

Annex 2

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

33

 

 

Annex 3

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

34

 

 

Annex 4

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

35

 

 

Annex 5

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = Information that has been omitted and submitted separately to the
Securities and Exchange Commission and for which confidential treatment has been
requested.

 

36

 

